

117 SRES 328 ATS: Designating August 1, 2021, as “Gold Star Children's Day”.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 328IN THE SENATE OF THE UNITED STATESJuly 29, 2021Mr. Wicker (for himself and Mr. Manchin) submitted the following resolution; which was considered and agreed toRESOLUTIONDesignating August 1, 2021, as “Gold Star Children's Day”.Whereas the recognition of Gold Star Families in the United States dates back to World War I, when the families of fallen service members displayed a service flag in the window of their homes with a gold star; Whereas, in 1936, President Franklin D. Roosevelt signed into law legislation declaring Gold Star Mother’s Day, a national observance honoring the mothers of fallen service members annually on the last Sunday of September; Whereas, since 2010, the Senate has honored Gold Star Spouses by resolution annually on April 5, recognizing the unique sacrifices made by spouses of fallen service members; Whereas thousands of sons and daughters of military families have lost mothers or fathers who served in the Armed Forces and also deserve national recognition for the burden and legacy they carry; andWhereas no date has existed to specifically recognize the children of fallen service members of the United States as part of a national debt of gratitude that the people of the United States owe to the service members who sacrificed all in protecting the freedom of the United States and the people of the United States: Now, therefore, be itThat the Senate—(1)designates August 1, 2021, as Gold Star Children’s Day;(2)honors the sacrifices and hardships of the children of fallen service members; and(3)encourages the people of the United States to observe Gold Star Children’s Day in support of children of the fallen men and women of the Armed Forces of the United States. 